Citation Nr: 1040419	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  06-22 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to an initial (compensable) rating for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from January 1999 to January 
2005.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a May 2005 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in New York, New 
York.  In that decision, service connection for sleep apnea was 
granted and a noncompensable rating was assigned.  

In July 2009, the Board remanded the claim for additional 
development to include a contemporaneous examination.  The claim 
has now been returned to the Board for further appellate 
consideration.  


FINDING OF FACT

The competent medical evidence of record does not show that the 
Veteran's service-connected sleep apnea is manifested by 
persistent day-time hypersomnolence.  


CONCLUSION OF LAW

The criteria for an initial (compensable) rating for sleep apnea 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.97, Diagnostic Code 
(DC) 6847 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a Claimant in 
developing the information and evidence necessary to substantiate 
a claim.

VA has a duty under the VCAA to notify a Claimant and any 
designated representative of the information and evidence needed 
to substantiate a claim.  In this regard, letters to the Veteran 
from the RO (to include letters in September 2004 and July 2009) 
specifically notified him of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
service connection on a direct and presumptive basis, and of the 
division of responsibility between the Veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters by: 
(1) informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claim; (2) 
informing the Veteran about the information and evidence VA would 
seek to provide; (3) informing the Veteran about the information 
and evidence he was expected to provide; and (4) requesting the 
Veteran to provide any information or evidence in his possession 
that pertained to the claim.

The United States Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, to specifically include that a disability 
rating and an effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In the present appeal, the Veteran was provided with 
notice of this information in the July 2009 letter mentioned 
above which was sent to his last known address.  

The Board notes that the Veteran's initial address on record was 
in New York.  He provided a new address to the Board in January 
2007.  All subsequent correspondence to the Veteran was sent to 
this address which is in the state of Kansas.  This includes the 
Board's remand decision in July 2009, the VCAAA notice letter 
dated in July 2009, and the June 2010 supplemental statement of 
the case (SSOC), all of which have been returned as 
undeliverable.  In part, the Board's July 2009 remand called for 
VA examination to determine the nature and severity of his 
service-connected sleep apnea.  Clearly, this exam was not 
conducted as there has been no specific contact with the Veteran 
since he filed his new address in January 2007.  It is noted that 
he has not provided a more up to date address since that time, 
although he apparently realizes (through his past actions) that 
this is necessary on his part.  

If the Veteran moved without informing VA of his new address, the 
United States Court of Appeals of Veterans Claims (Court) has 
stated that "[i]n the normal course of events, it is the burden 
of the Veteran to keep the VA apprised of his whereabouts.  If he 
does not do so, there is no burden on the part of the VA to turn 
up heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  The RO has tried several times to contact the 
Veteran to inform him of these developments, to no avail.  As 
such, the Board finds that VA has substantially complied with the 
Board's remand, and further development is not required.  Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).  
Therefore, the claims shall be rated based on the evidence of 
record.  38 C.F.R. § 3.655 (2009).  The Board notes that the duty 
to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

Significantly, neither the Appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings - In General

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. Part 4 (2009).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability 
must be considered in the context of the whole-recorded history, 
including service treatment records.  38 C.F.R. §§ 4.2, 4.41 
(2009).  The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

An evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including employment, 
and the effect of pain on the functional abilities.   
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 
Vet. App. 202, 204-06 (1995).  

In cases such as this one, in which a claim for a higher 
evaluation arises out of the initial grant of service connection 
for the disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of the 
claim and appellate process.  See generally, Fenderson v. West, 
12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

Under the laws administered by VA, the Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.3 (2009).

Sleep apnea syndromes are rated under DC 6847.  38 C.F.R. § 4.97 
(2009).  Pursuant to DC 6847, sleep apnea syndromes (obstructive, 
central, mixed) are rated noncompensable when asymptomatic, but 
with documented sleep disorder breathing.  A 30 percent 
disability rating is warranted when there is persistent daytime 
hypersomnolence.  A 50 percent evaluation is to be assigned when 
the veteran requires the use of a breathing assistance device, 
such as a continuous airway pressure (CPAP) machine.  A 100 
percent evaluation is assigned for chronic respiratory failure 
with carbon dioxide retention or cor pulmonale, or for cases 
where the veteran requires a tracheostomy.  38 C.F.R. § 4.104, DC 
6847.

Background and Analysis

Review of the service treatment records (STRs) reflects that 
sleep apnea was diagnosed during service in December 2004.  When 
examined by VA in May 2005, the Veteran was a full-time student 
and worked part-time at a department store.  He had not lost any 
days from work.  There was no form of treatment for his sleep 
apnea at this time.  

Service connection for sleep apnea was established upon rating 
decision in May 2005, and a noncompensable rating was assigned.  

The Veteran submitted a timely notice of disagreement with the 
May 2005 decision.  He stated that he did miss night school 
classes due to his sleep disorder.  

Subsequently added to the record was a private polysomnogram 
reported dated in December 2004.  The report indicates severe 
sleep apnea and nocturnal hypoxemia.  There was no report of 
persistent daytime hypersomnolence.  

Attempts made by the RO and Board to obtain additional medical 
evidence have not been successful as summarized above.  

Based on the medical evidence of record, the Veteran's symptoms 
do not meet the standards for a higher disability rating for his 
sleep apnea pursuant to DC 6847.  In order to warrant a 
compensable rating of 30 percent, the Veteran's sleep apnea would 
need to be manifested by persistent daytime hypersomnolence, and 
this simply is not shown.  As such, his sleep disorder does not 
warrant a higher (compensable) rating.  

The Board has also considered whether it is appropriate to assign 
"staged ratings," in accordance with Fenderson, supra.  However, 
the Board finds that the medical evidence demonstrates 
consistently and throughout that the Veteran meets the criteria 
for a noncompensable rating from the date of his claim for the 
Veteran's service-connected sleep apnea.  Therefore, the 
assignment of staged evaluations in this case is not necessary.

The preponderance of the evidence is against the assignment of a 
higher rating for the Veteran's service-connected sleep apnea.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  There is no 
evidence of record that the Veteran's service-connected sleep 
disorder causes marked interference with employment, or 
necessitates frequent periods of hospitalization, as to render 
impractical the application of the regular schedular standards.  
The Board is therefore not required to remand this matter for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2009).


ORDER

An initial (compensable) disability for sleep apnea is denied.  




____________________________________________

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


